 


114 HR 2810 IH: Stay in Place, Cut the Waste Act of 2015
U.S. House of Representatives
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2810 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2015 
Mr. Fitzpatrick (for himself, Mr. Cooper, Mr. Ribble, Mr. Schrader, Mrs. Bustos, Mr. Cárdenas, Ms. Sinema, Mr. Coffman, Mr. Thompson of Pennsylvania, Mr. Bera, and Mr. Cook) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for a review of efforts to reduce Federal agency travel expenses through the use of video conferencing and a plan to achieve additional reductions in such expenses through the use of video conferencing, to implement such plan through rescissions of appropriations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Stay in Place, Cut the Waste Act of 2015. 2.FindingsCongress finds the following: 
(1)The Federal Government spends billions of dollars per year on travel to conferences, training programs, business meetings, court and administrative hearings, and other related activities. (2)On November 9, 2011, President Barack Obama issued Executive Order 13589 (76 Fed. Reg. 70863; relating to promoting efficient spending). Section 2 of such Executive order directs the head of each executive department or agency to establish a plan for fiscal year 2013 to reduce the combined expenses associated with a variety of activities, including travel, by not less than 20 percent below fiscal year 2010 levels. 
(3)Section 3 of Executive Order 13589 addresses travel spending and provides, in part, for the use of video conferencing. (4)In May 2012, the Director of the Office of Management and Budget instructed the heads of executive departments and agencies to reduce their travel budgets in fiscal year 2013 to 30 percent below fiscal year 2010 levels. 
(5)While the Administration has made efforts to utilize video conferencing and reduce travel expenses, such practices are still a largely untapped means of saving taxpayer dollars. (6)The Telework Enhancement Act of 2010 (Public Law 111–292) requires the head of each executive agency to establish a policy under which eligible employees of such agency may be authorized to telework. 
(7)The video conferencing industry has shifted from a hardware-based model to a browser-based model, leading to reduced expenses and increased efficiency in a system that is able to meet the needs in daily commerce for full-featured conferencing using off-the-shelf equipment present in most every Government office, business, and home. (8)Video conferencing can be used by Federal employees instead of or in addition to telephones and email to enhance communication and problem solving, to reduce associated carbon footprints, to facilitate staff training and interagency meetings, and to increase employee productivity, thereby helping shorten project timelines, promote efficiency, improve collaboration among coworkers across the country, and improve work-life balance. 
3.Review, plan, and report on using video conferencing to reduce Federal agency travel expenses 
(a)ReviewThe Director shall review the extent to which Federal agencies have reduced travel expenses by the use of video conferencing pursuant to Executive Order 13589 (76 Fed. Reg. 70863; relating to promoting efficient spending) and OMB Memorandum 12–12–12. (b)PlanThe Director shall develop a plan for fiscal years beginning with fiscal year 2019 to use video conferencing to achieve the lesser of— 
(1)a 50 percent reduction in Federal agency travel expenses below fiscal year 2015 levels; or (2)the greatest reduction in such expenses the Director considers feasible. 
(c)ReportNot later than six months after the date of the enactment of this Act, the Director shall submit to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the review required by subsection (a) and the plan required by subsection (b). 4.Implementation of planOf the amounts made available to Federal agencies to fund travel expenses for fiscal years beginning with fiscal year 2019, the Director shall rescind the amounts that are proposed for reduction by the plan developed under section 3(b). 
5.DefinitionsIn this Act: (1)DirectorThe term Director means the Director of the Office of Management and Budget. 
(2)Federal agencyThe term Federal agency means any agency listed in section 901(b) of title 31, United States Code. (3)Travel expensesThe term travel expenses means the total amount a Federal agency pays or reimburses under subchapter I or subchapter II of chapter 57 of title 5, United States Code. 
 
